DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation "the opening" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claim 6 as with “the first opening”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the opening" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected as being dependent on the rejected claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al., US 2010/0117076 (corresponding to US 8,319,216).
In re Claim 1, Akimoto discloses an  active matrix substrate comprising a substrate 200 and a thin film transistor 272, wherein the thin film transistor 372 includes a gate electrode 202 disposed on the substrate 200, a first inorganic insulating film 251 that covers the gate electrode 202, a second inorganic insulating film 252 that is disposed on the first inorganic insulating film 251 and that has an opening OP (Fig. A) in a region overlapping the gate electrode 202 in plan view, a source electrode 203a and a drain electrode 206b that overlap the gate electrode 202 in plan view and that cover part of the second inorganic insulating film 252, and a semiconductor layer 210 that overlaps the gate electrode 202 in the opening in plan view and that covers the source electrode 206a and the drain electrode 206b, and regarding a surface of the first inorganic insulating film 251 in a first region R1 that overlaps the opening OP in plan view and a surface of the first inorganic insulating film 251 in a second region R2 other than the first region R1, the surfaces being arranged nearer to the second inorganic insulating film 252 with respect to the first inorganic insulating film 251, the position of the surface S11 in the first region R1 is lower than the position of the surface S12 in the second region R2 (Figs. 5, 6, A, B; [0113-0140]).
OP and, in addition, cover the surface of the second inorganic insulating film 252 inside the opening OP (Figs. 5 and 6, A).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Akimoto’s Fig. 5C annotated to show the details cited

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto, in view of Misaki, US 2015/0187948.
Akimoto discloses all limitations of Claim 2, except for that the first inorganic insulating film 251 includes a first gate insulating layer and a second gate insulating layer that is formed of a material different from the material for forming the first gate insulating layer, the first gate insulating layer covers the gate electrode, the second gate insulating layer covers the first gate insulating layer, and regarding a surface of the second gate insulating layer in the first region R1 and a surface of the second gate insulating layer in the second region R2, the surfaces being arranged nearer to the second inorganic insulating film 252 with respect to the first inorganic insulating film 251, the position of the surface in the first region R1 is lower than the position of the surface in the second region R2.
Misaki teaches an active matrix substrate according to Claim 1, wherein the first inorganic insulating film 20 includes a first gate insulating layer (a low portion of 20) (Fig. 1; [0075]) and a second gate insulating layer (an upper portion of 20) that is formed of a material different from the material for forming the first gate insulating layer (the low portion of 20), the first gate insulating layer (the low portion of 20) covers the gate electrode 12, the second gate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute  of Akimoto’s first inorganic insulating film 251 with Misaki’s first inorganic insulating film 20, to minimize a deterioration of the TFT performance as taught by Misaki ([0038-0039]).
 Regarding a surface S21 (Fig. B) of the second gate insulating layer (the upper portion of 251) in the first region R1 and a surface S22 of the second gate insulating layer  252 in the second region R2, the surfaces (S21, S22)  being arranged nearer to the second inorganic insulating film 252 with respect to the first inorganic insulating film 251, the position of the surface S21 in the first region R1 is lower than the position of the surface S22 in the second region R2 (Figs. 1-10 and B; [0034 -0118]).



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Akimoto’s Fig. 5B annotated to show the details cited


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fig. C. Misaki’s Fig. 1(a) annotated to show the details cited

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto, in view of Miyairi et al., US 2013/0334525 (corresponding to US 9,0854,203).
In re Claim 4, Akimoto discloses all limitations of claim 4 except for that a conductive film that covers the surfaces of the source electrode 206a (Figs. 5) and the drain electrode 206b and that has etching resistance to an acid aqueous solution containing fluorine, wherein the semiconductor layer 210 covers the source electrode 206a and the drain electrode 206b above the conductive film.
Miyairi teaches an active matrix substrate according to Claim 1, further comprising a conductive film 141 that covers the surfaces of the source electrode 105a and the drain electrode 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Akimoto and Miyairi, and to use the specified conductive film to suppress an increase in wiring resistance as taught by Miyairi ([0169]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto, in view of Wang et al., US 2012/029610 (corresponding to US 9,159,749).
In re Claim 6, Akimoto discloses a method for manufacturing an active matrix substrate including a thin film transistor, comprising: forming a gate electrode 202 on a substrate 200; forming a first inorganic insulating film 251 that covers the gate electrode 202; forming a second inorganic insulating film 252 on the first inorganic insulating film 251; forming a first opening OP of the second inorganic insulating film 252 in a region that overlaps the gate electrode 202 in plan view; forming a source electrode 206a and a drain electrode 206b on the second inorganic insulating film 252 so as to overlap the gate electrode 202 in plan view; and forming a semiconductor layer 210 on the source electrode 206a and the drain electrode 206b so as to overlap the gate electrode 202 in plan view in the first opening OP, wherein, regarding a surface S11 of the first inorganic insulating film 261 in a first region R1 that overlaps the first opening in plan view and a surface S12  of the first inorganic insulating film 251 in a second region R2 other than the first region R1, the surfaces (S11, S12)  being arranged nearer to the second inorganic insulating film 252 with respect to the first inorganic insulating film 251, the position R1 is made to be lower than the position of the surface S12 in the second region R2. (Figs. 5, 6, A, B; [0113-0140]).
Akimoto does not specify that subjecting the surface of the first inorganic insulating film to cleaning treatment; and that the position of the surface S11 in the first region R1 is made to be lower than the position of the surface S12 in the second region R2  by the cleaning treatment. 
Wang teaches a method for manufacturing an active matrix substrate including a thin film transistor, comprising:  subjecting the surface of the first inorganic insulating film 110 to cleaning treatment and lowering the position of the surface of 110 by the cleaning treatment (Figs. 9 - 12 and 15; [0115-0117]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Akimoto and Wang, and to use the specified cleaning treatment to provide the gate insulation layer without defects as taught by Wang ([0116).

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
In Re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “a protective film on the first inorganic insulating film so as to interpose the first region in plan view, wherein the first region is arranged inside the opening in plan view, and part of the protective film is covered 
Claim 7 is objected to as being dependent on the rejected base claim 6, but would be allowed if amended to incorporate all limitations of the base claim 6. 
In Re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “forming a protective film on the first inorganic insulating film so as to overlap the gate electrode in plan view; forming a conductive film that has etching resistance to an acid aqueous solution containing fluorine and that covers the surfaces of the source electrode and the drain electrode before the cleaning treatment; and forming a second opening of the protective film inside the first opening after the forming of the source electrode and the drain electrode, wherein the cleaning treatment is performed by using an etchant containing fluorine after the second opening is formed”, in combination with limitations of Claim 6 on which it depends.
Claim 8 is objected to as being dependent on the rejected base claim 6, but would be allowed if amended to incorporate all limitations of the base claim 6. 
In Re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “the etching selection ratio of the second inorganic insulating film to the second gate insulating film is high, and regarding a surface of the second gate insulating film in the first region and a surface of the second gate insulating film in the second region”, in combination with limitations of Claim 6 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893